
	
		I
		111th CONGRESS
		1st Session
		H. R. 2670
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Ms. Slaughter (for
			 herself, Mr. McHugh,
			 Mr. Stupak,
			 Mr. Oberstar,
			 Mr. Dicks,
			 Mr. Michaud,
			 Mr. Hinchey,
			 Mr. Nadler of New York,
			 Mr. Larsen of Washington,
			 Mr. Higgins,
			 Mr. Lee of New York,
			 Mr. LaTourette,
			 Mr. Hodes,
			 Mr. Maffei,
			 Mr. Arcuri,
			 Mr. Manzullo,
			 Ms. Pingree of Maine,
			 Mr. Smith of Washington,
			 Mrs. Maloney,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kucinich,
			 Mr. Massa, and
			 Mr. Tonko) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require reports on the effectiveness and impacts of
		  the implementation of the Western Hemisphere Travel Initiative, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 WHTI Implementation Monitoring Plan to Assure Continued
			 Travel and Trade Act of 2009 or the
			 IMPACTT Act of 2009.
		2.Reports on
			 implementation of the Western Hemisphere Travel Initiative
			(a)In
			 generalNot later than
			 December 1, 2009, and June 1, 2010, the Secretary of Homeland Security and the
			 Secretary of State shall jointly submit to Congress a report on the
			 implementation of the Western Hemisphere Travel Initiative (WHTI) (required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004 (8 U.S.C. 1185 note)) with respect to the international land and
			 maritime border between the United States and Canada.
			(b)ContentsThe
			 reports required under subsection (a) shall include the following:
				(1)The effects on
			 travel and trade across the international land and maritime border between the
			 United States and Canada due to the implementation of WHTI, including an
			 analysis of the economic impact of WHTI, monthly figures for passenger and
			 freight border crossings, and its effects, if any, on travel delays at major
			 border crossings.
				(2)Measurements of
			 enrollment into frequent traveler programs such as NEXUS and enrollment for
			 passport cards.
				(3)An analysis of the
			 effectiveness of radio-frequency identification (RFID) technology, including an
			 analysis of RFID infrastructure installation.
				(4)Measurements of
			 United States Customs and Border Protection staffing levels along the
			 international land and maritime border between the United States and
			 Canada.
				(5)An analysis of the
			 effect of WHTI on overall border security along the international land and
			 maritime border between the United States and Canada.
				(c)GAO
			 studyNot later than 90 days after the submission of each of the
			 reports required under subsection (a), the Comptroller General of the United
			 States shall submit to Congress a report on the economic impact of WHTI and its
			 effect on overall border security with respect to the international land and
			 maritime border between the United States and Canada.
			(d)Major border
			 crossings definedIn this section, the term major border
			 crossings means the 16 land ports of entry along the international land
			 border between the United States and Canada scheduled to be equipped with RFID
			 technology as of June 1, 2009.
			
